Citation Nr: 1434396	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for antisynthetase disease, claimed as an autoimmune disease, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for lung disability, to include interstitial lung disease, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in November 2011 and has now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's antisynthetase disease is etiologically related to service, to include as due to herbicide exposure.

2.  The evidence of record is in relative equipoise as to whether the Veteran's interstitial lung disease is etiologically related to service, to include as due to herbicide exposure.



CONCLUSIONS OF LAW

1.  The criteria for service connection for antisynthetase disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for interstitial lung disease been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting herein the full benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran contends that his currently diagnosed antisynthetase disease and interstitial lung disease are the result of his exposure to herbicide while serving in Vietnam.  Specifically, he reports that he came in contact with Agent Orange aboard USS Floyd B. Parks (DD-884) when he was patrolling and conducting fire support in the Mekong Delta, as well as being dumped on by a C130 clearing its tanks.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309; see Final Rule, 78 Fed. Reg. 54,763-65 (September 6, 2013).

The Veteran service personnel records show that he served aboard USS Floyd B. Parks from August 1967 to September 1970, including from September 1969 to January 1970 during combat operations, including while conducting naval gunfire support missions in support of forces ashore in the Republic of Vietnam.  In May 2011, VA published a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents, which specifically noted that the USS Floyd B. Park (DD-884) operated on Saigon River and Ganh Rai Bay during February and March 1968.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Here, the issue presented is whether the Veteran's claimed disabilities are related to his military service on a direct or presumptive basis, or on a secondary basis.  The Veteran has current diagnoses of antisynthetase disease and interstitial lung disease, as evidenced by private treatment records from Mayo Clinic dated since July 2007, as well as VA examination reports dated in June 2010 and February 2012.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted here, as neither antisynthetase disease nor interstitial lung disease is among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed.Reg. 32540 (June 8, 2010); Notice, 75 Fed.Reg. 81332 -81335 (December 27, 2010).

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on direct and secondary bases.  Here, the record contains conflicting medical opinions regarding the relationship between the Veteran's claimed disabilities and the in-service exposure to herbicides.

In this regard, the Veteran's private physician, John M. Davis, M.D., who has been providing treatment for the Veteran for diagnoses of antisynthetase syndrome with interstitial lung disease, offered multiple medical opinions.  In an April 2010 opinion letter, Dr. Davis stated that while the cause of antisynthetase syndrome is unknown, there is precedent for toxic exposures to be associated with the development of autoimmune syndromes, including antisynthetase syndrome.  He also stated that "I cannot confirm a definite link between agent orange exposure and antisynthetase syndrome, but I believe one would have to acknowledge given [the Veteran's] proven exposure that a link is possible."  In August 2010, Dr. Davis provided a more detailed letter explaining the purported association of environmental risk factors with autoimmune diseases, referencing various scientific articles.  In particular, Dr. Davis stated that "there is ample information to suggest that there are environmental factors that are involved and may interact with underlying immunogenetic factors, culminating in the pathogenesis of autoimmune diseases like antisynthetase syndrome."  These two letters only state that there is a possible link between Agent Orange exposure and antisynthetase syndrome and provide an inconclusive opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

However, another August 2010 opinion letter from Dr. Davis offers better insight into the claimed relationship between the Veteran's antisynthetase disease, and associated interstitial lung disease, to his Agent Orange exposure.  In this letter, Dr. Davis explained that 

It is known that amyloidosis, Hodgkin's disease, chronic lymphocytic leukemias, multiple myeloma, and all chronic B cell leukemias are associated with Agent Orange exposure.  In fact, [the Veteran] has an autoimmune disease that is mediated by autoreactive B cells that lead to the production of autoantibodies to the aminoacyl tRNA synthetases.  This response is associated with a systemic disease characterized by autoimmune arthritis, "mechanic's hands," fevers, Raynaud's phenomenon, and interstitial lung disease.  Autoimmune disorders are associated with a substantially increased risk of B-cell malignancies, suggesting autoimmunity and lymphoid malignancies are on the same pathological spectrum.  Thus, [the Veteran] does have a link between service exposure to Agent Orange and a chronic B cell disease.

Dr. Davis further explained that 

A dramatic case of an autoimmune syndrome resembling the broad category of disease of which [the Veteran] is suffering is the case of eosinophilia myalgia syndrome.  This has been demonstrated to be caused by contaminated L-tryptophan, first recognized in 1989.  There is also the syndrome of toxic oil syndrome which is related to adulterated rapeseed oil that has similar features.  Finally, silica exposure has been linked to a variety of connective tissue disorders including dermatomyositis which, as above, is closely related to the entity of antisynthetase syndrome.  Pulmonary involvement has been particularly prominent in patients with this type of exposure.

Based on this information, Dr. Davis opined that "a presumption of association between the Agent Orange exposure that the VA has conceded for [the Veteran] and his anti-synthetase disease, a chronic autoimmune disease caused by abnormal lymphocytes, is warranted."  The Board finds this opinion to be well-reasoned and very persuasive in light of the detailed explanation provided by the physician, as well as his expertise in this matter based on his ongoing treatment of the Veteran.

In contrast, VA examiners in June 2010 and February 2012 provided unfavorable nexus opinions.  A June 2010 examiner opined that the Veteran's present lung condition is not due to or aggravated by the time in military service and in particular due to Agent Orange exposure during service.  In support of this opinion, the examiner stated that there is no evidence to support the contention of the Veteran's lung condition as secondary to agent orange exposure and this condition is not a presumptive condition; review of the current literature provides no definite cause and effect between agent orange and the Veteran's diagnosis.  A February 2012 VA examiner also rendered a negative nexus opinion noting that "[a]s to whether the [V]eteran's lung condition is due to Agent Orange exposure, there is a POSSIBILITY, however[,] the risk associated with agent orange exposure is not in the realm of PROBABILITY.  Furthermore, interstitial lung disease due to antisynthetase syndrome is a RARE, chronic autoimmune disease of unknown etiology and there is no evidence based on methodology that would be consistent with this condition being due to Agent Orange exposure.  The interstitial lung disease is causally related to the antisynthetase syndrome."

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Both the positive and negative medical opinions were rendered by competent physicians and are supported by adequate bases.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for antisynthetase disease is warranted.  See 38 U.S.C.A. § 5107(b).  As the interstitial lung disease is shown to be causally related to the Veteran's antisynthetase syndrome, service connection for interstitial lung disease is also granted on a secondary basis.



ORDER

Entitlement to service connection for antisynthetase disease is granted.

Entitlement to service connection for interstitial lung disease is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


